DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                             NEVILLE BAKER,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D11-4635

                             [December 3, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No. 09-20305
CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm appellant’s conviction for attempted first degree murder and
kidnapping with a firearm. We find no merit in his claim that the court
erred in denying his motion to suppress based upon an invalid search
warrant which relied on an anonymous source. Under the totality of the
circumstances, the magistrate had sufficient probable cause to issue the
warrant. See Illinois v. Gates, 462 U.S. 213, 238 (1983). Here, in addition
to the anonymous source, there was other verified information upon which
the magistrate could rely. Appellant also claims that the court erred in
preventing an expert’s use of a PowerPoint presentation, but no proffer was
made of the presentation. In any event, the trial court prevented its use,
because the state had never been notified of it prior to the expert testifying.
The court did not abuse its discretion. Finally, no error occurred when
the trial court allowed a detective to testify that a gun could fit into a bag
held by appellant and observed on a surveillance video.
    The trial court sentenced appellant to life in prison for attempted first
degree murder and, consecutively, to life in prison for kidnapping. The
state concedes that it was error to sentence appellant to life for attempted
first degree murder because attempted first degree murder is a first degree
felony punishable by imprisonment for thirty years. See §§ 775.082,
777.04(4)(b), Fla. Stat. (2009); see also Croft v. State, 60 So. 3d 1151, 1152
(Fla. 5th DCA 2011) (holding that attempted first degree murder is a first
degree felony, not a life felony, and that it is punishable by a maximum of
thirty years’ imprisonment). We thus reverse appellant’s sentence on
attempted first degree murder and remand for resentencing on that
charge.

   Affirmed in part and reversed in part and remanded.

WARNER, MAY and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2